Name: Commission Regulation (EC) No 1142/96 of 25 June 1996 amending Regulation (EC) No 1037/96 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31996R1142Commission Regulation (EC) No 1142/96 of 25 June 1996 amending Regulation (EC) No 1037/96 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 151 , 26/06/1996 P. 0013 - 0013COMMISSION REGULATION (EC) No 1142/96 of 25 June 1996 amending Regulation (EC) No 1037/96 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 894/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas Commission Regulation (EC) No 1037/96 (3) lays down special provisions on the two invitations to tender opened in June 1996; whereas, in view of the quantities awarded against the first of those invitations to tender and the need to provide effective market support, the maximum quantity which may be bought in under the two invitations to tender should be increased;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 (4) of Regulation (EC) No 1037/96, the figure '50 000` is hereby replaced by '65 000`.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 125, 23. 5. 1996, p. 1.(3) OJ No L 138, 11. 6. 1996, p. 8.